Title: 26th.
From: Adams, John Quincy
To: 


       Mr. Tyler, was to return last evening, but did not. My two Cousins went last Saturday to Boston and will not return this week. My uncle, went this afternoon to Boston so that my aunt and I are now at home quite alone. In the forenoon, I went out with my gun; and took a long walk: but found no game of any kind. In the afternoon I went down to our house, and looked over many of the things. I can never feel gay in this house, while its owners are absent, and this evening my aunt accused me of being melancholy; a reproach I am very seldom loaded with. I had a disagreeable head ache, and really felt very dull.
      